       Case 2:20-cv-00619-AKK Document 252 Filed 09/30/20 Page 1 of 4                   FILED
                                                                               2020 Sep-30 PM 02:58
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

PEOPLE FIRST OF ALABAMA,                 )
    et al.,                              )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       ) Civil Action No. 2:20-cv-00619-AKK
                                         )
JOHN MERRILL, Secretary                  )
of State, et al.,                        )
                                         )
      Defendants.                        )

               DEFENDANTS’ JOINT NOTICE OF APPEAL
              OF PERMANENT INJUNCTION (Docs. 250 & 251)

      Notice is hereby given that John H. Merrill, sued in his official capacity as

Alabama Secretary of State, the State of Alabama, JoJo Schwarzauer, sued in her

official capacity as Circuit Clerk of Mobile County, and Don Davis, sued in his

official capacity as Probate Judge of Mobile County, Defendants in the above named

case, hereby appeal to the United States Court of Appeals for the Eleventh Circuit

from a Permanent Injunction entered in this action on September 30, 2020. See docs.

250, 251.



                               Respectfully submitted,

                               Steve Marshall,
                                Attorney General
Case 2:20-cv-00619-AKK Document 252 Filed 09/30/20 Page 2 of 4




                     A. Barrett Bowdre (ASB-2087-K29V)
                      Deputy Solicitor General

                     s/ James W. Davis
                     James W. Davis (ASB-4063-I58J)
                     Winfield J. Sinclair (ASB-1750-S81W)
                     Jeremy S. Weber (ASB-3600-X42G)
                     Misty S. Fairbanks Messick (ASB-1813-T71F)
                     Brenton M. Smith (ASB-1656-X27Q)
                     A. Reid Harris (ASB-1624-D92X)
                       Assistant Attorneys General

                     OFFICE OF ATTORNEY GENERAL
                     501 Washington Avenue
                     Montgomery, Alabama 36130-0152
                     Telephone: (334) 242-7300
                     Fax: (334) 353-8400
                     Barrett.Bowdre@AlabamaAG.gov
                     Jim.Davis@AlabamaAG.gov
                     Winfield.Sinclair@AlabamaAG.gov
                     Jeremy.Weber@AlabamaAG.gov
                     Misty.Messick@AlabamaAG.gov
                     Brenton.Smith@AlabamaAG.gov
                     Reid.Harris@AlabamaAG.gov

                     Counsel for Defendants Secretary of State John
                     H. Merrill and the State of Alabama


                     s/ Todd D. Engelhardt
                     Todd D. Engelhardt (ASB-8939-T67D)
                     Robert F. Dyar (ASB-1876-G12Q)
                     ADAMS AND REESE LLP
                     1901 6th Avenue North, Suite 3000
                     Birmingham, AL 35203
                     (205) 250-5000
                     todd.engelhardt@arlaw.com
                     robert.dyar@arlaw.com

                     Jay M. Ross (ASB-6378-069J)

                              2
Case 2:20-cv-00619-AKK Document 252 Filed 09/30/20 Page 3 of 4




                     A. Patrick Dungan (ASB-0951-Y84D)
                     ADAMS AND REESE LLP
                     11 North Water Street, Suite 23200
                     Mobile, AL 36602
                     (251) 433-3234
                     jay.ross@arlaw.com
                     patrick.dungan@arlaw.com

                     Counsel for Defendant JoJo Schwarzauer


                     s/ Jerome E. Speegle
                     Jerome E. Speegle (SPEEJ6724)
                     Jennifer S. Holifield (HOLIJ4127)
                     SPEEGLE, HOFFMAN, HOLMAN & HOLIFIELD, LLC
                     P.O. Box 11
                     Mobile, Alabama 36601
                     (251) 694-1700
                     (251) 694-1998 (fax)
                     jspeegle@speeglehoffman.com
                     jholifield@speeglehoffman.com

                     s/ Lee L. Hale
                     Lee L. Hale (1143-L44L)
                     501 Church Street
                     Mobile, Alabama 36602
                     (251) 433-3671
                     (251) 432-1982 (fax)
                     lee.hale@comcast.net

                     Counsel for Defendant Judge Don Davis




                              3
       Case 2:20-cv-00619-AKK Document 252 Filed 09/30/20 Page 4 of 4




                            Certificate of Service
       I hereby certify that on September 30, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such to all counsel of record.


                                    s/ James W. Davis
                                    Counsel for Defendants Secretary of State
                                    John H. Merrill and the State of Alabama




                                      4
